
Exhibit 10.18

 

BUSINESS TRANSFER AGREEMENT

FOR NOKIA PROPRIETARY BLUETOOTH TECHNOLOGY

DATED 11 March 2002

BETWEEN

NOKIA CORPORATION

AND

SOCKET COMMUNICATIONS INC

 

CONTENTS
1.
DEFINITIONS
2.
OBJECT OF THE TRANSACTION
3.
DELIVERY
4.
PAYMENTS
5.
MAINTENANCE AND SUPPORT
6
DISCLAIMER OF WARRANTY
7.
PROPRIETARY RIGHTS AND PROTECTION
8.
INTELLECTUAL PROPERTY RIGHTS INDEMNITY
9.
CONFIDENTIALITY
10.
INDEMNIFICATION
11.
LIMITATION OF LIABILITY
12.
TERM OF AGREEMENT, CLOSING AND TERMINATION
13.
ADDITIONAL AGREEMENTS
14.
MISCELLANEOUS


LIST OF APPENDICES   Appendix 1 Transferred Material Appendix 2 Transferee
Product Appendix 3 LLSW Technology Transfer Agreement for Nokia Proprietary
Bluetooth Technology Appendix 4 Schedule for Transferred Material Appendix 5
Payment Schedule Appendix 6 Fixed Assets

 

THIS BUSINESS TRANSFER AGREEMENT (the "Agreement") is entered into on March 8,
2002 (the "Effective Date") and made BETWEEN

(1) Nokia Corporation, represented through the business unit Nokia Mobile Phones
("Nokia"), a corporation organized under the laws of Finland and having its
registered office at Keilalahdentie 4, 02150 Espoo, Finland ("Nokia") and

(2) Socket Communications Inc. a corporation organized under the laws of the
State of Delaware, the United States of America, with its principal place of
business at 37400 Central Court, Newark 94560, California, U.S.A, including its
Subsidiaries (the "Transferee").

WHEREAS:

(A) Nokia is, inter alia, in the business of designing, developing,
manufacturing and supplying so called Nokia Bluetooth PCMCIA/CFII cards (the
"Business"); and

(B) The Transferee is a reputable developer and manufacturer of high-quality
quality PCMCIA/CF connection plug-in cards for handheld and notebook mobile
computers; and

(C) The Transferee and Nokia desire that Nokia transfers to the Transferee, and
that the Transferee acquires such Business, subject to the terms and conditions
set out below; and

(D) The Transferee is committed to continue to conduct the Business within the
terms and conditions set out below.

NOW IT IS HEREBY AGREED:

1. DEFINITIONS

In this Agreement (and where the context so admits the singular shall include
the plural and vice versa):

"Error"
shall mean any mistake, problem, defect or deficiency in the specifications of
the Transferred Material.

"Improvement"
shall mean modifications or corrections to the Transferred Material or to the
Transferee Product, created by the Transferee (including its authorized
subcontractors who are similarly bound by the terms of this Agreement). For the
sake of clarity, modifications are changes to the Transferred Material or to the
Transferee Product that are made in order to improve any feature of the
Transferred Material or of the Transferee Product. Corrections are changes that
are made in order to correct Errors in the Transferred Material or to the
Transferee Product.

"Addition"
shall mean feature or functionality added to the Transferee Product and created
by the Transferee (including its authorized subcontractors who are similarly
bound by the terms of this Agreement) that the Transferred Material or the
Transferee Product did not include before.

"Intellectual Property Rights"
shall mean patents (including utility models), design patents, and designs
(whether or not capable of registration), chip topography rights and other like
protection, copyright, trademark and any other form of statutory protection of
any kind and applications for any of the foregoing as well as any trade secrets.

"Affiliate"
shall mean either Nokia Corporation, and any company which, and as long as, at
least fifty per cent (50%) of the outstanding shares or securities (representing
the right to vote for the election of directors or other managing authority)
are, now or hereafter, directly or indirectly owned by Nokia Corporation, or
Socket Communications, and any company which, and as long as, at least fifty per
cent (50%) of the outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, now or
hereafter, directly or indirectly owned by Socket Communications.

"Transferred Material"
shall mean the specifications set forth in Appendix 1 and any updates thereto
that may be provided by Nokia.

"Transferee Product"
shall mean CF card defined in Appendix 2 manufactured, having manufactured, sold
or distributed by the Transferee.

"Similar Product" shall mean a product that is not identical with the Transferee
Product, but due to its technical, commercial and physical nature is
interchangeable with the Transferee Product.

2. OBJECT OF THE TRANSACTION

2.1 Nokia hereby transfers to the Transferee, and the Transferee acquires from
Nokia, for the term of this Agreement a sole, non-exclusive, non-transferable
(except as described in Clause 14.2), worldwide, limited right, with no right to
grant further rights or licenses, to use the Transferred Material to develop and
reproduce the Transferee Product and to make Improvements or Additions to the
Transferred Material and a sole, non-exclusive, non?transferable (except as
described in Clause 14.2), worldwide, limited right to make, have made, use and
sell the Transferee Product and Improvements and Additions to the Transferee
Product. There are no implied rights included other that those expressly
described in this Agreement.

2.2 Transferee hereby grants to Nokia a perpetual and unlimited license to the
modifications and Additions, with rights to sublicense, use, copy and modify and
with mutually accepted terms and conditions similar to this Agreement. The
Transferee agrees to deliver any modification or Addition in source code format
to Nokia no later than thirty (30) days after completion of any modification or
Addition provided that the terms and conditions have been mutually agreed. The
foregoing license is subject to the following: Nokia shall not, either directly
or through any of its Affiliates, use or sublicense to a third party the
modifications or Additions or Error corrections to develop, market or distribute
Similar Products.

2.3 Transferee hereby grants to Nokia a royalty-free, perpetual and unlimited
license to the Error corrections, with rights to sublicense, use, copy and
modify and with mutually accepted terms and conditions similar to this
Agreement. The Transferee agrees to deliver any Error corrections in source code
format to Nokia no later than thirty (30) days after completion of any Error
correction. The foregoing license is subject to the following: Nokia shall not,
either directly or through any of its Affiliates, use or sublicense to a third
party the modifications or Additions or Error corrections to develop, market or
distribute Similar Products.

2.4 Nokia has the right (but not an obligation) to perform testing on the
Transferee Product, which incorporates the Transferred Material.

2.5 The fixed assets defined in Appendix 6 will be transferred to the ownership
of the Transferee on the Closing Date.

2.6 For the avoidance of doubt, both parties acknowledge that Nokia will not
continue making Similar Product to Transferee Product as defined in Appendix 2.
However, Nokia retains the right to utilize the technology of Transferred
Material as defined in Appendix 1 for testing and possible future commercial
purposes. As used in Clause 2.1, "sole, nonexclusive" means that Nokia shall not
grant to a third party the right to use the Transferred Material to develop,
market or distribute Similar Products.

3. DELIVERY

Delivery of the Transferred Material to the Transferee

Nokia agrees to deliver the Transferred Material to the Transferee on
appropriate media according to the schedule defined in Appendix 4. Nokia shall
make reasonable efforts to provide that the Transferred Material is in a format
that can be utilized by the Transferee.

4. PAYMENTS

4.1 Transfer Price The non-refundable price payable by the Transferee to Nokia
for the Business transferred under this Agreement ("Transfer Price") amounts to
a total of three million euros (EUR 3,000,000) consisting of the following items
and amounts:

> > (i) Goodwill, amounting to one million five hundred thousand euros (EUR
> > 1,500,000) (the "Goodwill Amount"); and
> > 
> > (ii) Substance value amounting to one million five hundred thousand euros
> > (EUR 1,500,000) ("Substance Value Amount").

4.2 Payment of the Transfer Price

The Transfer Price for the Goodwill Amount and the Substance Value Amount shall
be irrevocably paid according to the payment schedule in Appendix 5 to the bank
account identified by Nokia.

The Transferee shall pay interest on the outstanding amount of Transfer Price.
The interest is due from the Closing Date of this Agreement until full payment
has been received by Nokia. The interest rate is a fixed 6% rate per annum.
Unpaid interest shall be added to the unpaid capital at the end of each calendar
year. Interest is payable at same time each payment is made to Nokia, and
interest is always deemed to be paid first. The Transferee may pay the Transfer
Price, partly or fully, prematurely before agreed due dates.

Interest payable on any overdue payment is 16 % per annum or the highest amount
allowed by law, whichever is less. The Transferee shall pay the due delay
interest on all the overdue amount of money including the unpaid amount of
interest. All payments are first considered to be payments of the delay interest
herein stipulated, then ordinary interest, and finally unpaid capital. For the
avoidance of doubt, it is expressly understood that any claims, which the
Transferee may have under this Agreement, shall not be set off by the Transferee
against the Transfer Price or any adjustment thereof.

4.3 Taxes

All amounts payable are gross amounts but exclusive of any value added tax, use
tax, or sales tax or similar tax. The Transferee shall be liable for and pay all
taxes and levies imposed as a result of this Agreement except Nokia's income
taxes.

5. MAINTENANCE AND SUPPORT

THE TRANSFERRED MATERIAL IS PROVIDED TO THE TRANSFEREE "AS IS" WITHOUT ANY
OBLIGATION OF NOKIA TO PROVIDE THE TRANSFEREE WITH ANY MAINTENANCE OR SUPPORT.
Any maintenance and support to be provided by Nokia must be paid for separately
and must be mutually agreed to in writing beforehand.

6. DISCLAIMER OF WARRANTY

6.1 The Transferred Material is provided to the Transferee "as is" and without
warranty of any kind. The Transferee acknowledge that in order to implement and
use the Bluetooth technologies prescribed by the Bluetooth Special Interest
Group ("Bluetooth SIG"), it would need to enter into the various licensing
agreements prescribed by the Bluetooth SIG

6.2 NEITHER PARTY MAKES ANY EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT
LIMITED TO, THE WARRANTIES OF DESIGN, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE, OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE
PRACTICE, RELATING TO THE BUSINESS OR TRANSFERRED MATERIAL TRANSFERRED UNDER
THIS AGREEMENT. FURTHERMORE, NEITHER PARTY MAKES ANY WARRANTY THAT EXERCISE OF
THE RIGHTS GRANTED HEREUNDER DOES NOT INFRINGE OR MAY NOT CAUSE INFRINGEMENT OF
ANY PATENT OR OTHER INTELLECTUAL PROPERTY RIGHTS OWNED OR CONTROLLED BY THIRD
PARTIES. HOWEVER, BOTH PARTIES AFFIRM THAT TO THE BEST OF THEIR PRESENT
KNOWLEDGE THEY HAVE NOT INFRINGED ON ANY THIRD PARTY COPYRIGHTS OR TRADE SECRETS
IN DEVELOPING THE TRANSFERRED MATERIAL.

7. PROPRIETARY RIGHTS AND PROTECTION

7.1 The Ownership of Nokia

Subject to the rights granted herein, Nokia shall continue to own all right,
title and interest, including, but not limited to, Intellectual Property Rights,
in and to the Transferred Material.

7.2 The Ownership of the Transferee

Subject to the rights granted herein, the Transferee shall own all right, title
and interest, including, but not limited to, Intellectual Property Rights, in
and to the Transferee Product excluding Nokia's Intellectual Property Rights in
and to the Transferred Material. Subject to the rights granted herein, the
Transferee shall own all right, title and interest, including, but not limited
to, Intellectual Property Rights, in and to the Additions and Improvements.

7.3 Intellectual Property Rights

The ownership as described in Clauses 7.1-7.2 above shall also determine the
rights and obligations of a Party to seek, obtain and maintain protection of
Intellectual Property Rights in such countries as that Party may consider
appropriate. Both Parties have the right to propose to the other Party to
prosecute and enforce the other Party's patents that relate to the Transferred
Material and its Improvements and Additions. However, the Party, who owns the
rights, title and interest to that patent, shall decide on the prosecution and
enforcement.

7.4 Proprietary Notices

Nokia may provide the Transferred Material with its patent and copyright notices
customary in the software industry, which notices shall not be removed by the
Transferee. Such notices shall be placed prominently in the Transferee's user
guides and Transferee Product specification sheet in its end user documentation.

7.5 Non-assertion

The Transferee covenants and agrees not to bring suit or otherwise assert a
claim of Intellectual Property Rights infringement against Nokia before any
court or administrative agency based on the Transferred Material.

8. INTELLECTUAL PROPERTY RIGHTS INDEMNITY

8.1 Indemnity of the Transferee

The Transferee will indemnify, defend and hold harmless Nokia and its affiliates
at its own expense against any claims, actions, damages and costs (including but
not being limited to attorneys' fees and costs) arising out of infringement of
patents, copyrights, registered designs or other intellectual property rights of
third parties against and to the extent such claim, demand, suit or action
alleges that the use of the Transferred Material in combination with the
Transferee Products, but not standing alone or any modification thereof by the
Transferee infringe upon any Intellectual Property Right of any third party,
provided that (1) Nokia notifies the Transferee in writing within a reasonable
time after being informed of such claim, (2) Transferee is given control over
the defense thereof and Nokia cooperates in the defense at Transferee's expense,
and (3) Nokia will not agree to the settlement of any such claim, demand, action
or suit prior to a judgment thereon without the prior written consent of
Transferee, which consent will not be unreasonably withheld. Nokia shall have
the right to select its own counsel to participate in any such defense at the
expense of the Transferee.

Notwithstanding the Transferee's primary right to have control over defense in
this case, (i) Nokia may take all necessary steps, at the expense of the
Transferee, to defend itself until the Transferee, to the reasonable
satisfaction of Nokia, assigns a counsel and initiates defense in a professional
manner; and (ii) whenever the third party making such claim is a customer to the
Transferee, the Transferee may, at its option and expense, have full control
over defense, and Nokia agrees to fully cooperate with such defense.

8.2 Indemnity of Nokia

Nokia will indemnify, defend and hold harmless the Transferee and its affiliates
at its own expense against any claims, actions, damages and costs (including but
not being limited to attorneys' fees and costs) arising out of infringement of
patents, copyrights, registered designs or other intellectual property rights of
third parties against and to the extent such claim, demand, suit or action
alleges that the Transferred Material as such infringes upon any Intellectual
Property Right of any third party, provided that (1) the Transferee notifies
Nokia in writing within a reasonable time after being informed of such claim,
(2) Nokia is given control over the defense thereof and the Transferee
cooperates in the defense at Nokia's expense, and (3) Transferee will not agree
to the settlement of any such claim, demand, action or suit prior to a judgment
thereon without the prior written consent of Nokia, which consent will not be
unreasonably withheld. The Transferee shall have the right to select its own
counsel to participate in any such defense at the expense of Nokia.

Notwithstanding Nokia's primary right to have control over defense in this case,
(i) the Transferee may take all necessary steps, at the expense of Nokia, to
defend itself until Nokia, to the reasonable satisfaction of the Transferee,
assigns a counsel and initiates defense in a professional manner. However;
whenever the third party making such claim is a customer of Nokia, Nokia may, at
its option and expense, have full control over defense, and the Transferee
agrees to fully cooperate with such defense.

9. CONFIDENTIALITY

9.1 Each Party ("Receiving Party" for the purposes of this Clause 9) shall not
disclose to third parties nor use for any purpose other than for the proper
fulfillment of the purpose of this Agreement and exercise its rights hereunder
any technical, financial or commercial information ("Information") received from
the other Party ("Disclosing Party") in whatever form under or in connection
with this Agreement without the prior written permission of the Disclosing
Party. The above mentioned limitations shall not apply to Information which (a)
was in the possession of the Receiving Party prior to disclosure hereunder; or
(b) was in the public domain at the time of disclosure or later became part of
the public domain without breach of the confidentiality obligations herein
contained; or (c) was disclosed by a third party without breach of any
obligation of confidentiality owed to the Disclosing Party; or (d) was
independently developed by personnel of the Receiving Party having no access to
the Information.

9.2 Neither Party shall make any publicity on, press release of or reference to
this Agreement, the other Party or the cooperation between the Parties unless
otherwise agreed.

9.3 Affiliates of a Party hereto engaged in the performance of this Agreement
shall not be deemed to be third parties for purposes of this Clause 9 on
condition that disclosure of Information occurs on a need to know basis only and
that the respective Party ensures full compliance by such Affiliates of all of
the provisions of this Clause 9.

9.4 Each Party shall limit access to Information to those of its personnel for
whom such access is reasonably necessary for the proper performance of this
Agreement. Such personnel shall be bound by written confidentiality obligations
not less restrictive than those provided for in this Agreement.

9.5 Notwithstanding the foregoing, neither Party shall be liable to the other
for any unauthorized disclosure of Information if it can be established that it
has exercised the same degree of care, however not less than reasonable care, in
protecting the Information from such disclosure as it exercises in respect of
its own confidential information and business secrets.

9.6 The provisions of this Clause 9 shall bind the Parties for a period of five
(5) years from the date of disclosure of any item of Information regardless of
any earlier termination, expiry or fulfillment of this Agreement.

9.7 Without prejudice to the generality of the foregoing, each Party agrees not
to use any of the Information or technology of the other Party for any use or
purposes except those expressly specified herein.

9.8 To the extent that the terms of a Non-Disclosure Agreement between the
Parties relating to the subject matter hereof conflict with the terms of this
Clause 9, this Clause 9 shall be controlling over the terms of said
Non-Disclosure Agreement.

10. INDEMNIFICATION

The Transferee shall indemnify, defend and hold Nokia harmless from and against
all claims, demands, suits, proceedings, damages, costs, expenses and
liabilities, including without limitation reasonable legal fees, for injury or
death to persons and/or loss or damage to property, arising out of or relating
to defects in manufacture of the Transferee Product or arising out of or
relating to the manner the Transferee Product is used or any acts or omissions
of the Transferee or its Subsidiaries.

Nokia shall indemnify, defend and hold the Transferee harmless from and against
all claims, demands, suits, proceedings, damages, costs, expenses and
liabilities, including without limitation reasonable legal fees, for injury or
death to persons and/or loss or damage to property, arising out of defects in
design of the Transferred Material as such.

11. LIMITATION OF LIABILITY

NEITHER PARTY SHALL BE LIABLE TO THE OTHER IN CONTRACT, TORT OR OTHERWISE,
WHATEVER THE CAUSE THEREOF, FOR ANY LOSS OF PROFIT, BUSINESS OR GOODWILL OR ANY
INDIRECT, SPECIAL, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE COST, DAMAGES OR
EXPENSE OF ANY KIND, HOWSOEVER ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT, EXCEPT FOR INJURY TO PERSONS OR FOR BREACH OF CLAUSES 8 AND 9 OR IN
CASES OF INTENTIONAL MISCONDUCT OR GROSS NEGLIGENCE.

12. TERM OF AGREEMENT, CLOSING AND TERMINATION

12.1 The Effective Date of this Agreement and of any and all other agreements
simultaneously negotiated and signed shall be the date of the latest signing of
this Agreement. This Agreement will remain in force for an unlimited time
period, unless terminated as provided herein.

12.2 Consummation of the Business transfer contemplated by this Agreement (the
"Closing") shall take place on fifth day from the Effective Date (the "Closing
Date"), provided that the following conditions have been fulfilled and
satisfied:

(a) The Board of Directors of the Transferee has approved this Agreement;

(b) The Transferee has paid the first payment of the Transfer Price to Nokia as
provided in Clause 4 and defined in Appendix 5;

If the conditions above have not been fulfilled and satisfied by the Closing
Date, this Agreement and the Appendices will automatically terminate with an
immediate effect, and the Transferee is liable to indemnify Nokia in accordance
to applicable law and practice.

12.3 Each Party shall have the right to terminate this Agreement and/or any of
the other agreements contemplated in the Clause 12.1 upon thirty (30) days'
prior written notice if the other Party is in breach of any material obligation
under this Agreement and the breaching Party fails to remedy such breach within
such notice period.

12.4 Each Party shall have the right to terminate this Agreement immediately
upon written notice in the event that the other Party files for any form of
bankruptcy, makes any assignment for the benefit of creditors, has a receiver,
administrative receiver or officer appointed over the whole or a substantial
part of its assets, ceases to conduct business, or an act occurs equivalent to
any of the above under the laws of the jurisdiction of the other Party.

12.5 Nokia shall also have the right to terminate this Agreement if all or more
than twenty percent (20%) of the shares of the Transferee or operational control
of the Transferee are acquired directly or indirectly by a competitor of Nokia.
However, the Parties shall together in good faith try to resolve the
disadvantages caused by the said acquisition to Nokia during 30 days from the
date of the signing of the acquisition before Nokia makes the decision
concerning the possible termination of this Agreement.

12.6 Upon termination or expiration of this Agreement, the Transferee shall
cease using the Transferred Material in whatever manner as provided for above,
including without limitation all source code, master diskettes and tapes, and
user manuals for the Transferred Material. The Transferee shall either return to
Nokia or destroy all copies of and other material related to the Transferred
Material at the time of expiry or termination of this Agreement as instructed by
Nokia.

13. ADDITIONAL AGREEMENTS

13.1 Nokia BT101 Modules

The Parties agree that the Transferee has a right (but not obligation) to
purchase Nokia BT101 modules from Nokia's contract manufacturer on the
conditions similar to Nokia's up to the 31st of December 2002. After the 31st of
December 2002, the Transferee may buy the modules from the module supplier
according to the conditions agreed between the Transferee and the supplier.
Nokia does not guarantee the availability of the modules.

The Transferee's right to purchase Nokia BT101 modules is limited to the purpose
of using such modules in the Transferee Products. The Transferee shall not
resell or otherwise transfer to a third party a Nokia BT101 module as component
or otherwise without being attached to the Transferee Product, unless otherwise
agreed in writing.

13.2 Lower Layer Software (LLSW) Technology Transfer Agreement

Nokia and the Transferee, simultaneously with signing this Agreement, enter into
and sign Lower Layer Software (LLSW) Technology Transfer Agreement attached
hereto as Appendix 3.

The Parties acknowledge that they may, directly or indirectly through their
affiliated companies, have entered into other agreements or contracts, or they
may be negotiating other agreements or contracts. Such other agreement or
contracts do not constitute any part of this Agreement.

14. MISCELLANEOUS

14.1 Entire Agreement

This Agreement and the Appendices attached hereto state the entire agreement
between the Parties relating to the subject matter hereof and supersede all
prior communications, whether written or oral, between the Parties with the
exception of the Non-Disclosure Agreement executed by the Parties in connection
with this Agreement which Non-Disclosure Agreement shall be subject to Clause
9.8. All amendments and modifications to this Agreement shall be made by an
instrument in writing signed by both Parties.

14.2 Assignment and Transfer

Without prejudice to the rights of the Transferee under Clause 3 herein, neither
Party shall be entitled to neither assign nor transfer all or any of its rights,
benefits and obligations under this Agreement without the prior written consent
of the other Party. This consent shall not be unreasonably withheld.
Notwithstanding the foregoing, but subject to Clause 12.5, the Transferee may
assign this Agreement and its rights hereunder, without the approval of Nokia,
in the event of its merger, reorganization, or acquisition of all or
substantially all of its assets or its voting shares by an acquiring entity.

14.3 Force Majeure

Neither Party shall be liable to the other for any delay or non-performance of
its obligations hereunder in the event and to the extent that such delay or
non-performance is due to an event of Force Majeure as generally understood
under applicable law and practice.

14.4 Notices

Notice shall be deemed received on the first business day following receipt. Any
notice given by one Party to the other shall be deemed properly given if
specifically acknowledged by the receiving Party in writing or when delivered to
the recipient by hand, fax or special courier during normal business hours to
the following addresses (or such other address as may be notified in writing
from time to time by either Party):

 

(a) if to Nokia, to NOKIA CORPORATION
Attn: Bluetooth License
P.O. Box 300
FIN-90401 Oulu
Finland
Telefax: +358 7 18 05 86 52. With a copy to Legal Department
Telefax: +358 7180 45807 (b) if to the Transferee, to Socket Communications,
Inc.
Attention: President
37400 Central Court
Newark, CA 94560
USA
Telefax: (510) 744-2727

Each communication and document made or delivered by one Party to another
pursuant to this Agreement shall be in the English language or accompanied by a
translation thereof.

14.5 Remedies and Waivers

No failure to exercise, nor any delay in exercising, on the part of either
Party, any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right or remedy prevent any further
exercise thereof or the exercise of any other right or remedy.

14.6 Partial Invalidity

If, at any time, any provision hereof is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions hereof nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction shall in any way be affected or impaired thereby. The invalid
provision shall be replaced by a valid one, which achieves to the extent
possible the original purpose and commercial goal of the invalid provision.

14.7 Law

This Agreement is governed by, and shall be construed in accordance with, the
laws of Finland excluding its choice of law provisions.

14.8 Jurisdiction

Any dispute, controversy or claim arising out of or relating to this Agreement,
or the breach, termination or validity thereof shall be finally settled by
arbitration in accordance with the Arbitration Rules of the International
Chamber of Commerce. The arbitration panel shall consist of one arbitrator. The
arbitration shall be conducted in Helsinki, Finland, in the English language.
The award shall be final and binding on the Parties.

Any dispute, controversy or claim arising out of or relating to this Agreement
including but not limited to the possibility or existence of the proceedings,
the proceedings themselves, oral statements made during the course of the
proceedings, documents and other information submitted by the parties or
prepared by the Court or the arbitrator(s), and the final award shall be deemed
Information under Clause 9 of this Agreement.

Nothing in this Agreement shall be deemed to limit the Parties' rights to seek
interim injunctive relief or to enforce an arbitration award in any court of
law.

14.9 Nokia Representations

Nokia hereby represents and warrants to Transferee that: (i) Nokia has the
corporate authority to execute and perform this Agreement, (ii) Nokia's
performance of this Agreement will not violate, contravene or constitute a
breach of any other agreements to which Nokia is a party or any laws, ordinances
or orders of a court or governmental authority, and (iii) Nokia has exclusive
title, free of any liens or encumbrances, to the fixed assets defined in
Appendix 6.

14.10 Surviving Clauses

Any terms and conditions that by their nature or otherwise reasonably should
survive a cancellation or termination of this Agreement shall also be deemed to
survive. Such terms and conditions include but are not limited to clauses: 2
Object of the Transaction, 6 Disclaimer of Warranty, 7 Proprietary Rights and
Protection, 8 Intellectual Property Rights Indemnity, 9 Confidentiality, 10
Indemnification, 11 Limitation of Liability, 12.3, 14.7 Law and 14.8
Jurisdiction.

14.11 Interpretation

The Appendices attached hereto shall be deemed subject to the terms of this
Agreement. Headings are used for purposes of reference only and shall not affect
the interpretation of this Agreement.

IN WITNESS WHEREOF this Agreement has been duly signed and executed by the
parties hereto in two original copies on the date written above.

NOKIA CORPORATION
Nokia Mobile Phones

By /s/ Juha Reima Title: V.P., Accessories Date: 11 March 2002   Juha Reima    
    By /s/ Juha Putkiranta Title: Senior VP, CMT Date: 11 March 2002   Juha
Putkiranta

 

 

 

SOCKET COMMUNICATIONS INC.

By /s/ David W. Dunlap Title: Vice President of Finance and Administration and
CFO Date: 11 March 2002   David W. Dunlap

 

 